Jackson, Chief Justice.
The plaintiff in error sued the defendant in error for ejecting him from the latter’s cars. The jury found for the defendant; a new trial was denied, and plaintiff excepted.
1. The case is controlled by the special contract made between the carrier and the passenger. That contract is, that the passenger should sign his name in Jacksonville before the agent there, before he could return on his excursion ticket. He failed to dó so, and the company had the right to eject him. It was done politely by the conductor, and the passenger was not entitled to damages.
2. The ticket passed him over two roads ; but each had *362the right to stand on the contract. If one passed him, the other was not bound thereby to pass him also, in the teeth of the contract he had made.
3. The fact that the coupon was detached by the conductor before he returned it did not affect the passenger’s case. It was the last coupon, and with or without it he could not, against his contract, have traveled over the road on it.
4. The evidence required the verdict.
Judgment affirmed.